DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/03/2022 has been entered.
Claims 1-4 and 6-28 are pending.  Claims 12-17 are withdrawn.  Claims 1-4, 6-11 and 18-28 are subject to prosecution.  No claims amendments with the submission of 02/03/2022 are made.

RESPONSE TO ARGUMENTS
A response to Applicant’s arguments can be found at the end of this paper.

Priority
The instant Application, filed November 1, 2017 claims priority to EP 17198041.0 filed October 24, 2017; EP 17177289.0, filed June 22, 2017; EP 17169019.1 filed May 02, 2017; EP 17150037.4, filed January 02, 2017; and US Provisional Application No. 62/415,717 filed November 1, 2016.  Certified copies of the EP foreign priority documents have been received in the instant application.  The earliest possible priority for the instant Application is November 1, 2016.


CLAIMS
There are 3 independent claims drawn to compositions comprising a multi-cistronic vector encoding multiple transgenes.  
Independent claim 1 is directed to a tolerogeneic DNA immune-therapy vaccine comprising a vector comprising a nucleic acid sequence encoding 1) an insulin antigen; 2) TGF-β; and 3) IL-10, wherein the vector expresses all three genes from a single promoter.
Claim 7 is directed to, “A multi-cistronic plasmid comprising a nucleic acid sequence encoding an insulin antigen, a nucleic acid sequence encoding TGF-β, a nucleic acid sequence encoding IL-10, and a nucleic acid sequence encoding IL-2, wherein said plasmid expresses the insulin antigen, TGF-β, IL-10, and IL-2, wherein said plasmid further comprises: (i) an FMDV 2A (Foot-and-mouth disease virus 2A) element separating the insulin antigen encoding sequence and the TGF-β encoding sequence, (ii) an EMCV (EndoMyocarditis Virus) IRES (Internal Ribosome Entry Site) element separating the TGF-β encoding sequence and the IL-10 encoding sequence, and (iii) a 2A element separating the IL-10 encoding sequence and the IL-2 encoding sequence.”
Claim 9 is directed to, “A multi-cistronic plasmid comprising (i) a nucleic acid sequence encoding an insulin antigen pre-pro-insulin, (ii) an FMDV 2A element, (iii) a TGF-β encoding sequence, (iv) an EMCV IRES element, (v) an IL-10 encoding sequence, (vi) a P2A (porcine teschovirus-1 2A) element, (vii) an IL-2 encoding sequence, (viii) a polyadenylation/termination element, (ix) a selection gene, (x) an origin of replication, (xi) a eukaryotic promoter element, (xii) a eukaryotic translational start sequence, (xiii) an endosomal sorting sequence, and (xiv) optionally an intron, wherein the insulin antigen is an endosomally targeting pre-pro-insulin, and wherein the plasmid expressed the insulin antigen, TGF-β, IL-10, and IL-2.”


MAINTAINED REJECTIONS
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6 and 26-28 remain rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/057986 to Creusot, of record, further in view of US Patent Application No. 2002/0193330 to Hone.  The publication date for Creusot is April 14, 2016, which is earlier than the earliest possible priority date of the instant application of November 1, 2016. Claim 1 is directed to “a tolerogenic DNA immune-therapy vaccine comprising a” vector comprising a nucleic acid sequence encoding 1) an insulin antigen; 2) TGF-β; and 3) IL-10, wherein the vector expresses all three genes from a single promoter. 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
With regard to instant claim 1, Creusot discloses a “tandem epitope vector (TEC)” encoding at least one antigen for use as a DNA vaccine, wherein the antigen is an insulin antigen, proinsulin or pre-proinsulin (Abstract; paragraphs [0010], [0014], [0025], [0047]).  Creusot discloses the TEC is transfected into antigen presenting cells (APCs), such as dendritic cells (paragraph [0054]).  Creusot discloses, “where tolerance rather than active immunity is desired, constructs can be co-expressed to produce inhibitory ligands or cytokines, which can interfere with the ability of the APC to activate T cells” (paragraph [0007]).
Creusot discloses the vaccine further comprises “immune inhibiting compounds” of immunosuppressive agents include “TGF-β, IL-10…and any combination thereof” are transfected and expressed in antigen presenting cells and used to help reprogram autoreactive T cells (paragraph [0024], [0053]).  
In various embodiments the tolerogenic TEC are delivered to tolerogenic APCs (or alternatively immunogenic TEC are delivered to immunogenic APC) ex vivo using viral vectors or mRNA electroporation or other vector, or delivered directed in the form of tolerogenic DNA (or immunogenic) vaccines and the like.  Co-expression or co-administration of agents known to be immunosuppressive, such as TGF-B, IL-10…and any combination thereof can be used to help these APCs to reprogram autoreactive T cells. Paragraph [0053]).

The tolerogenic or immunogenic TEC-transfected APC, such as dendritic cells, mesenchymal cells or other antigen presenting cells, are then inoculated into subjects for therapy of autoimmune or infection diseases, respectively.  The use of mRNA provides the option of co-delivering other mRNAs encoding tolerogenic ligands or immunosuppressive cytokines in the case of tolerogenic cells.” (paragraph [0054]).

At paragraph [0305] Creusot discloses separate vectors, one encoding the antigen and another vector encoding “(TGF-Β +IL-2), IL-10 or PD-L1” are co-administered and expressed in dendritic (APC) cells.
At paragraph [0078] Creusot discloses the invention utilizes an adjuvant and “In the context of a DNA vaccine, there are three types of adjuvants that can be considered for use: (1) the adjuvant genetic adjuvants, which are proteins expressed alongside antigen by the same or another co-administered DNA vector, including inflammatory [cytokines] and immunomodulatory cytokines that support specific subsets of T cells, and (3) conventional adjuvants, which can be co-injected with the DNA vectors” (emphasis added).
At paragraph [0210] Creusot discloses “DNA vaccines can be engineered to contain the antigen(s)/epitope(s), and also can contain additional genes for co-expression with the antigens to act as adjuvants or immunomodulators (multiple promoter vectors).”
However, Creusot does not disclose wherein the tolerogenic DNA vaccine encoding the insulin antigen further encodes the disclosed immunosuppressive cytokines used to aid in a tolerogenic response on the same vector, or that the insulin antigen, TGF-β and IL-10 are driven by the same promoter, as required by instant claim 1.
Hone discloses DNA vaccine vectors that encode antigens and other biologically active components (Abstract).  Hone discloses the DNA vaccine vectors can be used to induce tolerance to an antigen, including self-antigens, including those involved with diabetes (paragraphs [0021], [0062], [0065]) Hone discloses the other biologically active components include immunoregulatory agents including TGF-β and IL-10 (paragraphs [0068]-[0069]).  Hone discloses the multiple genes encoded by the DNA vaccine construct can be driven by the same promoter (promoter [0043]).  Hone discloses the DNA vaccine vectors which co-express the antigen and the immunomodulatory agents are more effective that a mixture of separate DNA vaccines which separately encode the DNA components (paragraph [0018]-[0019]).
It would have been obvious to combine the disclosure of Creusot on a tolerogenic DNA vaccine encoding an insulin antigen and TGF-β and IL-10, on separate vectors, further with the disclosure of Hone on a DNA vaccine vector which encodes both antigens and immunomodulatory compounds, wherein the multiple genes are driven by the same promoter.  A skilled artisan would have been 
Regarding claim 2, Creusot discloses the vector is a multi-cistronic plasmid (FIGs 1A-D; FIG 2).
Regarding claim 3, Creusot discloses wherein the insulin antigen comprises insulin, proinsulin or pre-proinsulin (paragraph [0025]).
Regarding claim 4, Creusot discloses the insulin antigens are endosomally targeted by using appropriate MHC class II targeting sequences (paragraph [0052], [0098]).
Regarding claim 6, Creusot discloses an additional immunomodulatory cytokine that can be co-expressed with TGF-β includes IL-2 (Example 14).  It would have been obvious to include IL-2 on the same vector for the same reasons as stated above for claim 1.
Regarding claim 26, Creusot discloses the vector is a multi-cistronic plasmid (FIGs 1A-D; FIG 2).
Regarding claim 27, Creusot discloses wherein the insulin antigen comprises insulin, proinsulin or pre-proinsulin (paragraph [0025]).
Regarding claim 28, Creusot discloses the insulin antigens are endosomally targeted by using appropriate MHC class II targeting sequences (paragraph [0052], [0098]).

Claim 24 remains rejected under 35 U.S.C. 103 as being unpatentable over Creusot and Hone as applied to claims 1-4 and 6 above, and further in view of US Patent Application Publication No. 2006/0234964 to Strober, hereinafter “Strober” of record.  The claim encompasses an embodiment wherein the tolerogenic multi-cistronic vaccine encodes the insulin antigen, TGF-β, IL-10, and IL-2, and wherein the TGF-β encoding sequence encodes a constitutively active TGF-β (claim 24).
 The disclosures of Creusot and Hone are applied as in the 103 rejection above, the content of which is incorporated herein, in its entirety.  With regard to claim 1, Creusot in view of Hone render obvious a tolerogenic multi-cistronic vaccine encoding an insulin antigen and one or more cytokines, including TGF- β, IL-10 and IL-2 (as indicated above).
With regard to claim 24, Creusot nor Hone disclose wherein the TGF-β cytokine transgene therein is a “constitutively active” form.  The instant specification discloses the constitutively active form of TGF-β contains mutations at positions 223 and 225, wherein cysteines have been substituted with serines (paragraph [123] of the published specification).
Strober discloses constitutively active TGF-β can be used to treat diabetes (paragraphs [0062] and [0115]).  Strober discloses the constitutively active TGF-β comprises mutations at positions 223 and 225 wherein cysteines have been replaced by serines (paragraph [0062]).
A person of ordinary skill in the art would have had a reasonable expectation of success in substituting constitutively active TGF-β for TGF-β because both are explicitly taught as being useful for treating diabetes. Therefore, these compositions are functional equivalents in the art, and substituting one for the other would have been obvious at the time of the invention. “When a patent ‘simply arranges old elements with each performing the same function it had been known to perform’ and .

Claims 7, 10 and 18-19 remain rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/057986 to Creusot of record, in view of US Patent Application Publication No. 2004/0110295 to Punnonen, hereinafter “Punnonen,” of record, and Chinnasamy et al.  Multicistronic Lentiviral Vectors Containing the FMDV 2A Cleavage Factor Demonstrate Robust Expression of Encoded Genes at Limiting MOI.  Virology Journal, 2006. 3:14, 6 pages, hereinafter “Chinnasamy” of record.  Independent claim 7 encompasses an embodiment wherein the plasmid is multi-cistronic and encodes the insulin antigen, TGF-β, IL-10, and IL-2, and wherein i) the insulin antigen gene is separated from the TGF-β gene by a FMDV 2A element, (ii) the TGF-β gene is separated from the IL-10 sequence by an IRES, and (iii) wherein the IL-10 sequence is separated from the IL-2 sequence using a 2A element.  
Creusot discloses a “tandem epitope vector (TEC)” encoding at least one antigen for use as a DNA vaccine, wherein the antigen is an insulin antigen, proinsulin or pre-proinsulin (Abstract; paragraphs [0010], [0014], [0025], [0047]).  Creusot discloses the TEC is transfected into antigen presenting cells (APCs), such as dendritic cells (paragraph [0054]).  Creusot discloses, “where tolerance rather than active immunity is desired, constructs can be co-expressed to produce inhibitory ligands or cytokines, which can interfere with the ability of the APC to activate T cells” (paragraph [0007]).
Creusot discloses the vaccine further comprises “immune inhibiting compounds” of immunosuppressive agents include “TGF-β, IL-10…and any combination thereof” are transfected and 
At paragraph [0305] Creusot discloses separate vectors, one encoding the antigen and another vector encoding “(TGF-Β +IL-2), IL-10 or PD-L1” are co-administered and expressed in dendritic (APC) cells.
At paragraph [0078] Creusot discloses the invention utilizes an adjuvant and “In the context of a DNA vaccine, there are three types of adjuvants that can be considered for use: (1) the adjuvant properties of the DNA vector itself…(2) genetic adjuvants, which are proteins expressed alongside antigen by the same or another co-administered DNA vector, including inflammatory [cytokines] and immunomodulatory cytokines that support specific subsets of T cells, and (3) conventional adjuvants, which can be co-injected with the DNA vectors” (emphasis added).
At paragraph [0210] Creusot discloses “DNA vaccines can be engineered to contain the antigen(s)/epitope(s), and also can contain additional genes for co-expression with the antigens to act as adjuvants or immunomodulators (multiple promoter vectors).”  Thus, Creusot suggests combining the genetic adjuvants comprising immunomodulatory cytokines onto the same DNA vaccine vector, as suggested by Creusot.
Creusot discloses 2A sites between multiple encoded antigens transgenes (FIG 1 (circles), FIG 4A; paragraph [0012], [0030]).
With regard to claim 7, wherein i) the insulin antigen gene is separated from the TGF-β gene by a FMDV 2A element, (ii) the TGF-β gene is separated from the IL-10 sequence by an IRES, and (iii) wherein the IL-10 sequence is separated from the IL-2 sequence using a 2A element, Creusot does not disclose the presence of the 2A cleavage sites or an IRES site as claimed.  
Punnonen discloses multi-cistronic vaccine vectors comprising multiple encoded and expressed heterologous genes on a single vector (paragraphs [0122], [0125], [0132], [0369]).  Punnonen discloses 
Punnonen discloses the heterologous genes are separated by IRES sites (paragraph [0407]).  Punnonen discloses the multi-cistronic vectors encode a polyA site (FIGs 2-5); a selection gene (FIGs 2-5); an origin of replication (FIGs 2-5) a eukaryotic promoter (FIGs 2-5); a eukaryotic translational start sequence (FIGs 2-5).
Chinnasamy discloses multi-cistronic vectors encoding 3 transgenes, wherein the multi-cistronic vector encodes a 2A site and an IRES site between transgenes (FIG 1, “Tricistronic”).  Chinnasamy discloses the 2A sites can be derived from FMDV, and IRES sites can be derived from EMCV (abstract). Chinnasamy discloses transgene expression efficiency from tri-cistronic vectors comprising 2A and IRES sites is influenced by transgene size, placement and copy number (page 7 and 8; Table 2).  Chinnasamy discloses placement of transgene 5’ or 3’ to the 2A site can affect transgene expression on a tri-cistronic vector HOXB4-2A-MGMT-IRES-eGFP, and MGMT-2A-HOXB4-IRES-eGFP (See Table 2 MGMT expression when MGMT is 3’ to the 2A site (0.45 +/- 0.13) vs when MGMT is 5’ to the 2A site (0.16+/- 0.04).   Chinnasamy discloses expression of transgenes from 2A is generally higher than expression from IRES sites in tri-cistronic vectors (page 8; page 13, first column; FIG 7).  
Chinnasamy discloses use of 2A and IRES sequences in multi-cistronic vectors efficiently mediate co-expression of three transgenes, and vectors comprising such sequences can be used in immunotherapy strategies, where more than one gene products are necessary to mount an effective immune response (page 13, second column).  Chinnasamy discloses it is understood in the art that generally transgenes 3’ to an IRES site have lower expression levels than those upstream of the IRES sites (page 2, first column).  Thus Chinnasamy discloses use of IRES sites and 2A sequences within a 
It would have been obvious to combine Creusot’s multi-cistronic plasmid comprising 2A cleavage sites, and encoding an insulin antigen and one or more cytokines, including TGF-β, IL-10 and IL-2, with the disclosure of Punnonen’s multi-cistronic vectors encoding an insulin antigen and one or more cytokines, wherein the genes encoding the transgenes are separated by IRES sites, further with the disclosure of Chinnasamy on multi-cistronic vectors encoding at least three transgenes and utilization of both 2A sites and IRES sites.  Encoding the 4 transgenes on a single DNA vector would have been obvious from Creusot, which suggests encoding the various transgenes on the same vector (paragraph [0210]).  Further, it would have been obvious to try encoding TGF-β and IL-10 on the vector, as Creusot discloses any combination of immunomodulatory cytokines can be included on the vector, and provides a limited number of finite options for such immunomodulatory cytokines (paragraphs [0024] and [0053] of Creusot]).  MPEP 2143(I)(E).  
It would have been further obvious to use IRES and 2A cleavage sites on the poly-cistronic vectors of Creusot, as Creusot utilizes 2A sites between antigen transgenes therein, and use of IRES sites between transgenes on DNA viral vectors encoding antigen and cytokines was known (Punnonen) and use of both IRES and 2A cites on multi-cistronic vectors was known (Chinnasamy).  See MPEP 2143 (I)(A) Combining Prior Art Elements According to Known Methods to Yield Predictable Results.  Further a skilled artisan would have been motivated to use both IRES and 2 A sites on the DVA vaccine of Creusot, because Chinnasamy suggests use of both IRES and 2A sequences on multi-cistronic vectors utilized for immunomodulatory purposes.  
The selection of an FMDV 2A site between the insulin antigen and the TGF-β, and/or the selection of an EMCV IRES between the TGF- β and the IL-10; and/or the selection of a 2A between the 
Regarding claim 10, Creusot discloses a DNA immunotherapy vaccine comprising the vectors therein (paragraph [0089], [0095], [0107]).
Regarding claim 18, Creusot discloses the plasmids are formulated as pharmaceutical compositions comprising saline, buffers and/or chelating agents (paragraphs [0230]-[0231]).
Regarding claim 19, wherein the buffer does not comprises any virus, lipid-copacking agent, or condensation agent, Creusot discloses the vaccine, in some embodiments may comprise viral carriers, lipid agents, or condensation agents (paragraphs [0186], [0228]-[0239]), thus, Creusot discloses some embodiments wherein they are not present.

Claim 8 remains rejected under 35 U.S.C. 103 as being unpatentable over Creusot, Punnonen and Chinnasamy as applied to claims 7, 10 and 18-19 above, and further in view of US Patent Application Publication No. 2006/0234964 to Strober, hereinafter “Strober” of record.  The claim encompasses an embodiment wherein the multi-cistronic plasmid encodes the insulin antigen, TGF-β, IL-10, and IL-2, and wherein the TGF-β encoding sequence encodes a constitutively active TGF-β (claim 8). 
The disclosures of Creusot, Punnonen and Chinnasamy are applied as in the 103 rejection above, the content of which is incorporated herein, in its entirety.  With regard to claim 7, Creusot in view of Punnonen and Chinnasamy render obvious a multi-cistronic plasmid encoding an insulin antigen and one or more cytokines, including TGF- β, IL-10 and IL-2 (as indicated above).
With regard to claim 8, none of Creusot, Punnonen nor Chinnasamy disclose wherein the TGF-β cytokine transgene therein is a “constitutively active” form.  The instant specification discloses the constitutively active form of TGF-β contains mutations at positions 223 and 225, wherein cysteines have been substituted with serines (paragraph [123] of the published specification).
Strober discloses constitutively active TGF-β can be used to treat diabetes (paragraphs [0062] and [0115]).  Strober discloses the constitutively active TGF-β comprises mutations at positions 223 and 225 wherein cysteines have been replaced by serines (paragraph [0062]).
A person of ordinary skill in the art would have had a reasonable expectation of success in substituting constitutively active TGF-β for TGF-β because both are explicitly taught as being useful for treating diabetes. Therefore, these compositions are functional equivalents in the art, and substituting one for the other would have been obvious at the time of the invention. “When a patent ‘simply arranges old elements with each performing the same function it had been known to perform’ and yields no more than one would expect from such an arrangement, the combination is obvious.” See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007) at 1395-1396, quoting Sakraida v. AG Pro, Inc., 425 U.S. 273 (1976) and In re Fout, 675 F.2d 297, 301 (CCPA 1982) (“Express suggestion to substitute one equivalent for another need not be present to render such substitution obvious”).  A skilled artisan would have had a reasonable expectation of success in practicing the claimed invention as use of TGF-β to treat diabetes was known in the art at the time of the invention.

Claim 20 remains rejected under 35 U.S.C. 103 as being unpatentable over Creusot in view of Punnonen and Chinnasamy as applied to claims 7, 10 and 18-19 above, and further in view of US Patent Application Publication No. 2009/0016968 to Wang, hereinafter “Wang” of record.  The claim encompasses an embodiment wherein the multi-cistronic plasmid encodes the insulin antigen, TGF-β, IL-.
The disclosures of Creusot, Punnonen and Chinnasamy are applied as in the 103 rejection above, the content of which is incorporated herein, in its entirety.  With regard to claims 7and 18, Creusot in view of Punnonen and Chinnasamy render obvious a multi-cistronic plasmid encoding an insulin antigen and one or more cytokines, including TGF-β and IL-10 and is formulated as a pharmaceutical composition (as indicated above).  
However, none of Creusot, Punnonen nor Chinnasamy disclose wherein the pharmaceutical composition further comprises a GLP-1R agonist as required by instant claim 20.
Wang discloses pharmaceutical compositions comprising GLP-1R agonists and DNA vaccines for treating diabetes (abstract; paragraphs [0001], [0011]-[0012], [0046]-[0048], [0075], [0088]).  Wang discloses the DNA vaccines are plasmid vectors encoding antigens, including pre-proinsulin or insulin (paragraphs [0048], [0075], [0083]).  Wang disclose the GLP-1R agonist acts to increase β-cell production to treat diabetes (paragraph [0046], [0058]). Wang discloses the antigenic DNA vaccine acts to decrease autoimmunity, such that pancreatic islet cells are not destroyed as a result of autoimmune responses in diabetic patients (paragraphs [0003], [0012]). 
It would have been obvious to combine the pharmaceutical composition comprising the multi-cistronic DNA vaccine encoding an insulin antigen further with the disclosure of Wang on pharmaceutical compositions comprising GLP-1R agonists and DNA vaccines encoding insulin antigens.  A skilled artisan would have been motivated to include the GLP-1R agonist because Wang discloses that including the composition increases β-cell production when treating diabetes, and that such agonists can be included in a single pharmaceutical composition with DNA vaccines for treating diabetes.  A skilled artisan would have had a reasonable expectation of success in practicing the claimed invention as .

Claims 9, 11 and 21-22 remain rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/057986 to Creusot, of record, and further in view of US Patent Application Publication No. 2003/0148983 to Fontoura, hereinafter “Fontoura,” and Chinnasamy et al.  Multicistronic Lentiviral Vectors Containing the FMDV 2A Cleavage Factor Demonstrate Robust Expression of Encoded Genes at Limiting MOI.  Virology Journal, 2006. 3:14, 6 pages, hereinafter “Chinnasamy” of record.   Independent claim 9 encompasses multiple structures within a multi-cistronic plasmid: (i) a nucleic acid encoding an insulin antigen pre-proinsulin, (ii) an FMDV 2A element, (iii) a TGF-β encoding sequence, (iv) an EMCV IRES element, (v) an IL-10 encoding sequence, (vi) a P2A element, (vii) an IL-2 encoding sequence, (viii) a polyadenylation sequence, (ix) a selection gene, (x) and origin or replication, (xi) a eukaryotic promoter element, (xii) a eukaryotic translational start sequence, and (xiii) an endosomal sorting sequence, wherein the insulin antigen is an endosomally targeted pre-pro-insulin, and wherein the plasmid expresses the insulin antigen, TGF-β, IL-10 and IL-2 (claim 9).  The claim does not require any structural relationship between the different claimed elements, only their presence on the multi-cistronic plasmid. 
Creusot discloses a “tandem epitope vector (TEC)” encoding at least one antigen for use as a DNA vaccine, wherein the antigen is an insulin antigen, proinsulin or pre-proinsulin (Abstract; paragraphs [0010], [0014], [0025], [0047]).  Creusot discloses the TEC is transfected into antigen presenting cells (APCs), such as dendritic cells (paragraph [0054]).  Creusot discloses, “where tolerance rather than active immunity is desired, constructs can be co-expressed to produce inhibitory ligands or cytokines, which can interfere with the ability of the APC to activate T cells” (paragraph [0007]).
Creusot discloses the vaccine further comprises “immune inhibiting compounds” of immunosuppressive agents include “TGF-β, IL-10…and any combination thereof” are transfected and 
At paragraph [0305] Creusot discloses separate vectors, one encoding the antigen and another vector encoding “(TGF-Β +IL-2), IL-10 or PD-L1” are co-administered and expressed in dendritic (APC) cells.
At paragraph [0078] Creusot discloses the invention utilizes an adjuvant and “In the context of a DNA vaccine, there are three types of adjuvants that can be considered for use: (1) the adjuvant properties of the DNA vector itself…(2) genetic adjuvants, which are proteins expressed alongside antigen by the same or another co-administered DNA vector, including inflammatory [cytokines] and immunomodulatory cytokines that support specific subsets of T cells, and (3) conventional adjuvants, which can be co-injected with the DNA vectors” (emphasis added).
At paragraph [0210] Creusot discloses “DNA vaccines can be engineered to contain the antigen(s)/epitope(s), and also can contain additional genes for co-expression with the antigens to act as adjuvants or immunomodulators (multiple promoter vectors).”  Thus, Creusot suggests combining the genetic adjuvants comprising immunomodulatory cytokines onto the same DNA vaccine vector, as suggested by Creusot.
When discussing the plasmids therein, Creusot discloses the transgenes can be cloned into “an expression plasmid which contains the regulatory elements for transcription, translation, RNA stability and replication (i.e., including a transcriptional control sequence).  Such expression plasmids are well known in the art and one of ordinary skill would be capable of designing an appropriate expression construct with a polynucleotide including a sequence encoding a cellular immune response element or fragment thereof in such a manner that the cellular immune response element is expressible.  There are number examples of suitable expression plasmids into which a polynucleotide including a sequence could be cloned such as pCI-neo, pUMVC or pcDNA3” (paragraph [0205]).  
Creusot also discloses, “The purpose of the plasmid is the efficient delivery of nucleic acid sequences to and expression of therapeutic epitopes in a cell or tissue.  In particular, the purpose of the plasmid may be to achieve high copy number, avoid potential causes of plasmid instability and provide a means for plasmid selection” (paragraph [0207]).  Creusot discloses the vectors comprise a polyadenylation sequence (paragraph [0193]).  Creusot discloses the vectors comprise eukaryotic promoters (paragraph [0204]).
Creusot discloses 2A sites between multiple encoded antigens transgenes (FIG 1 (circles); FIG 4A; paragraphs [0012], [0030]).  Creusot discloses the 2A cites can be FMDV 2A (F2A) elements or P2A (paragraphs [0012], [0283], [0286]).  Creusot discloses the plasmids comprise an endosomal sorting sequence (paragraph [0052], [0098]). Creusot discloses the plasmids contain start codons (translation start sequence) (page 72, Table).
Thus, Creusot discloses a multi-cistronic plasmid: (i) an endosomally targeted proinsulin/insulin, (ii) an FMDV 2A element, (iii) a TGF-β encoding sequence, (v) an IL-10 encoding sequence, (vi) a P2A element, (vii) an IL-2 encoding sequence, (viii) a polyadenylation sequence, (ix) a selection gene, (x) an origin or replication, (xi) a eukaryotic promoter element, (xii) a eukaryotic translational start sequence, and (xiii) an endosomal sorting sequence.  
However, Creusot does not disclose wherein the multi-cistronic plasmid encodes an endosomally-targeted pre-proinsulin or an EMCV IRES sequence as required by instant claim 9.
Fontoura discloses DNA vaccines for treating diabetes comprising self-antigens encoded on vectors (Abstract).  Fontoura discloses the self-antigens include insulin, proinsulin, and pre-proinsulin.  Fontoura discloses administration of pre-proinsulin encoding vectors to mice is sufficient to reduce the incidence of diabetes in mouse models (paragraph [0258]; FIG. 8).  Fontoura discloses IRES cites can be used to encode multiple transgenes on a poly-cistronic vector encoding the antigens ([0085]).
Chinnasamy discloses multi-cistronic vectors encoding 3 transgenes, wherein the multi-cistronic vector encodes a 2A site and an IRES site between transgenes (FIG 1, “Tricistronic”).  Chinnasamy discloses the 2A sites can be derived from FMDV, and IRES sites can be derived from EMCV (abstract). Chinnasamy discloses transgene expression efficiency from tri-cistronic vectors comprising 2A and IRES sites is influenced by transgene size, placement and copy number (page 7 and 8; Table 2).  Chinnasamy discloses placement of transgene 5’ or 3’ to the 2A site can affect transgene expression on a tri-cistronic vector HOXB4-2A-MGMT-IRES-eGFP, and MGMT-2A-HOXB4-IRES-eGFP (See Table 2 MGMT expression when MGMT is 3’ to the 2A site (0.45 +/- 0.13) vs when MGMT is 5’ to the 2A site (0.16+/- 0.04).   Chinnasamy discloses expression of transgenes from 2A is generally higher than expression from IRES sites in tri-cistronic vectors (page 8; page 13, first column; FIG 7).  
Chinnasamy discloses use of 2A and IRES sequences in multi-cistronic vectors efficiently mediate co-expression of three transgenes, and vectors comprising such sequences can be used in immunotherapy strategies, where more than one gene products are necessary to mount an effective immune response (page 13, second column).  Chinnasamy discloses it is understood in the art that generally transgenes 3’ to an IRES site have lower expression levels than those upstream of the IRES sites (page 2, first column).  Thus Chinnasamy discloses use of IRES sites and 2A sequences within a multi-cistronic vector are known, and further, that transgene expression is affected by the IRES and/or 2A sequences, and/or transgene placement relative to the respective 2A or IRES sites (i.e. transgene placement relative to an IRES and/or 2A site is a Result-Effective Variable, MPEP 2144.05(II)(B)).  
It would have been obvious to combine the disclosures of Fontoura and Chinnasamy with Creusot’s DNA vaccines encoding insulin antigens and cytokines.  Encoding the 4 transgenes on a single DNA vector would have been obvious from Creusot, which suggests encoding the various transgenes on the same vector (paragraph [0210]).  Further, it would have been obvious to try encoding TGF-β and IL-10 on the vector, as Creusot discloses any combination of immunomodulatory cytokines can be included 
A person of ordinary skill in the art would have had a reasonable expectation of success in substituting pre-proinsulin for insulin/pro-insulin because all are explicitly taught as being useful for being encoded on vectors used for DNA vaccination of diabetes. Therefore, these compositions are functional equivalents in the art, and substituting one for the other would have been obvious at the time of the invention. “When a patent ‘simply arranges old elements with each performing the same function it had been known to perform’ and yields no more than one would expect from such an arrangement, the combination is obvious.” See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007) at 1395-1396, quoting Sakraida v. AG Pro, Inc., 425 U.S. 273 (1976) and In re Fout, 675 F.2d 297, 301 (CCPA 1982) (“Express suggestion to substitute one equivalent for another need not be present to render such substitution obvious”).  Further, it would have been obvious to target the pre-pro-insulin to the endosome, as Creusot discloses endosomal targeting of the antigens allows presentation from the APCs to CD4+ T cells (paragraph [0008]) which is important in generating regulatory T cells for generating tolerance to the antigen (paragraph [0048]).
With regard to the inclusion of an IRES site on the vectors of Creusot, it would have been obvious to use IRES and 2A cleavage sites on the poly-cistronic vectors of Creusot, as Creusot utilizes 2A sites between antigen transgenes therein, use of IRES sites between transgenes on DNA viral vectors encoding antigen was known (Fontoura) and use of both IRES and 2A cites on multi-cistronic vectors was known (Chinnasamy).  See MPEP 2143 (I)(A) Combining Prior Art Elements According to Known Methods to Yield Predictable Results.  Further a skilled artisan would have been motivated to use both IRES and 2A sites on the DVA vaccine of Creusot, because Chinnasamy suggests use of both IRES and 2A sequences on multi-cistronic vectors utilized for immunomodulatory purposes. A skilled artisan would have had a reasonable expectation of success in practicing the claimed invention as use of pre-proinsulin 
Regarding claim 11, Creusot discloses a DNA immunotherapy vaccine comprising the vectors therein (paragraph [0089], [0095], [0107]).
Regarding claim 21, Creusot discloses the plasmids are formulated as pharmaceutical compositions comprising saline, buffers and/or chelating agents (paragraphs [0230]-[0231]).
Regarding claim 22, wherein the buffer does not comprises any virus, lipid-copacking agent, or condensation agent, Creusot discloses the vaccine, in some embodiments may comprise viral carriers, lipid agents, or condensation agents (paragraphs [0186], [0228]-[0239]), thus, Creusot discloses some embodiments wherein they are not present.

Claim 25 remains rejected under 35 U.S.C. 103 as being unpatentable over Creusot, Fontoura and Chinnasamy as applied to claims 9, 11, and 21-22 above, and further in view of US Patent Application Publication No. 2006/0234964 to Strober, hereinafter “Strober” of record.  The claim encompasses an embodiment wherein the multi-cistronic plasmid encodes the insulin antigen, TGF-β, IL-10, and IL-2, and wherein the TGF-β encoding sequence encodes a constitutively active TGF-β (claim 25).
The disclosures of Creusot, Fontoura and Chinnasamy are applied as in the 103 rejection above, the content of which is incorporated herein, in its entirety.  With regard to claim 9, Creusot in view of Fontoura and Chinnasamy render obvious a multi-cistronic plasmid encoding an insulin antigen and one or more cytokines, including TGF-β, IL-10 and IL-2 (as indicated above).
With regard to claim 25, none of Creusot, Fontoura nor Chinnasamy disclose wherein the TGF-β cytokine transgene therein is a “constitutively active” form.  The instant specification discloses the constitutively active form of TGF-β contains mutations at positions 223 and 225, wherein cysteines have been substituted with serines (paragraph [123] of the published specification).
Strober discloses constitutively active TGF-β can be used to treat diabetes (paragraphs [0062] and [0115]).  Strober discloses the constitutively active TGF-β comprises mutations at positions 223 and 225 wherein cysteines have been replaced by serines (paragraph [0062]).
A person of ordinary skill in the art would have had a reasonable expectation of success in substituting constitutively active TGF-β for TGF-β because both are explicitly taught as being useful for treating diabetes. Therefore, these compositions are functional equivalents in the art, and substituting one for the other would have been obvious at the time of the invention. “When a patent ‘simply arranges old elements with each performing the same function it had been known to perform’ and yields no more than one would expect from such an arrangement, the combination is obvious.” See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007) at 1395-1396, quoting Sakraida v. AG Pro, Inc., 425 U.S. 273 (1976) and In re Fout, 675 F.2d 297, 301 (CCPA 1982) (“Express suggestion to substitute one equivalent for another need not be present to render such substitution obvious”).  A skilled artisan would have had a reasonable expectation of success in practicing the claimed invention as use of TGF-β to treat diabetes was known in the art at the time of the invention.

Claim 23 remains rejected under 35 U.S.C. 103 as being unpatentable over Creusot in view of Fontoura and Chinnasamy as applied to claims 9, 11 and 21-22 above, and further in view of US Patent Application Publication No. 2009/0016968 to Wang, hereinafter “Wang” of record.  The claim encompasses an embodiment wherein the multi-cistronic plasmid encodes the insulin antigen, TGF-β, IL-10, and is formulated as a pharmaceutical composition (claim 21) and wherein the pharmaceutical composition further comprises a glucagon-like-protein 1 receptor (GLP-1R) agonist (claim 23).
The disclosures of Creusot, Fontoura and Chinnasamy are applied as in the 103 rejection above, the content of which is incorporated herein, in its entirety.  With regard to claims 9 and 21, Creusot in view of Fontoura and Chinnasamy renders obvious a multi-cistronic plasmid encoding an insulin antigen 
However, none of Creusot, Fontoura nor Chinnasamy disclose wherein the pharmaceutical composition further comprises a GLP-1R agonist as required by instant claim 23.
Wang discloses pharmaceutical compositions comprising GLP-1R agonists and DNA vaccines for treating diabetes (abstract; paragraphs [0001], [0011]-[0012], [0046]-[0048], [0075], [0088]).  Wang discloses the DNA vaccines are plasmid vectors encoding antigens, including pre-proinsulin or insulin (paragraphs [0048], [0075], [0083]).  Wang disclose the GLP-1R agonist acts to increase β-cell production to treat diabetes (paragraph [0046], [0058]). Wang discloses the antigenic DNA vaccine acts to decrease autoimmunity, such that pancreatic islet cells are not destroyed as a result of autoimmune responses in diabetic patients (paragraphs [0003], [0012]). 
It would have been obvious to combine the pharmaceutical composition comprising the multi-cistronic DNA vaccine encoding an insulin antigen further with the disclosure of Wang on pharmaceutical compositions comprising GLP-1R agonists and DNA vaccines encoding insulin antigens.  A skilled artisan would have been motivated to include the GLP-1R agonist because Wang discloses that including the composition increases β-cell production when treating diabetes, and that such agonists can be included in a single pharmaceutical composition with DNA vaccines for treating diabetes.  A skilled artisan would have had a reasonable expectation of success in practicing the claimed invention as pharmaceutical compositions comprising GLP-1R agonists and DNA vaccines encoding insulin antigens were known in the art at the time of the invention.

RESPONSE TO ARGUMENTS
Applicant’s arguments filed 02/03/2022 have been fully considered but are not persuasive.  With regard to the rejections over Creusot are not sustainable because the modifications to Creusot 1) 
At page 6, Applicant argues that Creusot teaches a tandem epitope vector comprising a promoter and a single open reading frame with tandem epitopes separated by 2A cleavage sites.  Applicant argues that the design ensures both MHC I and MHC II targeting, which is allegedly a “critical” feature of Creusot.  
In contrast, Applicant argues the vector of claims 1, 7 and 9 is a polycistronic vector “having no more than one copy of an insulin epitope optionally with an endosomal packaging signal and at least two enhancing cytokines (TGF-beta and IL-10).  Applicant argues that the insertion of the “immune inhibiting compound” would replace one of the tandem antigens, which is not a mere substitution.  Applicant argues that such a modification would retarget the epitope vector of Creusot to only the MHC I or the MHC II pathway, which is contrary to Creusot’s disclosure.
The Examiner is not convinced of error.  With regard to Applicant’s argument that the instant claims have no more than one copy of the insulin antigen, the examiner is not persuaded.  The instant claim utilizes “comprising” claim language, which is considered “open” claim language, and thus, the claims are read as open-ended (MPEP 2111.03).  Thus, while the claim requires at least one insulin antigen, it is not limited to one encoding a single insulin antigen.  
Regardless, Applicant appears to make the argument that the rejection was formulated such that the vectors of Creusot were modified by removing one or more of the epitopes (thus, rendering the vector from stimulating an MHC I and MHC II response to a MHC I or MHC II response) in order to arrive at the claimed invention.
Applicant makes no distinction over the rejections of claim 1, claim 7 and claim 9, although they all are rejected separately.  Claim 1 is rejected as obvious over Creusot in view of Hone; Claim 7 is 
For the rejection over claim 1, the rejection states Creusot teaches Tandem Epitope vectors in a vaccine, which comprise one or more insulin receptors on the tandem epitope vector.  That when tolerance is desired, Creusot discloses the tandem epitope vector construct can be co-expressed with a separate vector encoding cytokines, including TGF-beta and IL-1.   That Creusot discloses “DNA vaccines can be engineered to contain the antigen(s)/epitope(s), and also can contain additional genes for co-expression with the antigens to act as adjuvants or immunomodulators (multiple promoter vectors)” at paragraph [0201].  The rejection acknowledges Creusot does not disclose wherein the tolerogenic DNA vaccine encoding the insulin antigen further encodes the disclosed immunosuppressive cytokines used to aid in a tolerogenic response on the same vector, or that the insulin antigen, TGF-β and IL-10 are driven by the same promoter, as required by instant claim 1.
The rejection points to Hone who teaches DNA vaccines can encode multiple genes on a DNA vaccine from a single open reading frame from a single promoter, including antigens and immunoregulatory elements as an improvement of encoding them on separate vectors.  The rejection concludes:
It would have been obvious to combine the disclosure of Creusot on a tolerogenic DNA vaccine encoding an insulin antigen and TGF-β and IL-10, on separate vectors, further with the disclosure of Hone on a DNA vaccine vector which encodes both antigens and immunomodulatory compounds, wherein the multiple genes are driven by the same promoter.  A skilled artisan would have been motivated to combining the genetic adjuvants comprising immunomodulatory cytokines onto the same DNA vaccine vector, as suggested by Creusot (paragraph [0053]), and Hone discloses that combining them on the same vector is an improvement over separate vectors (paragraphs [0018]-[0019]).  Use of a single promoter on the vector would be obvious, as Hone discloses multigene DNA vaccines can be constructed such that the multiple transgenes can be driven by the same promoter (MPEP 2144.07, Art recognized Suitability for an Intended Purpose).  Further, it would have been obvious to try encoding TGF-β and IL-10 on the vector, as both Creusot and Hone discloses any combination of immunomodulatory cytokines can be included on the vector, and provides a limited number of finite options for such immunomodulatory cytokines (paragraphs [0024] and [0053] of Creusot; Paragraphs [0068]-[0069]).  MPEP 2143(I)(E).  A skilled artisan would have had a reasonable expectation of success in practicing the claimed invention as including additional genes, driven by the same promoter, on a single DNA vaccine vectors was known in the art at the time of the invention.

With regard to claim 7, the rejection acknowledges Creusot does not disclose wherein i) the insulin antigen gene is separated from the TGF-β gene by a FMDV 2A element, (ii) the TGF-β gene is separated from the IL-10 sequence by an IRES, and (iii) wherein the IL-10 sequence is separated from the IL-2 sequence using a 2A element.  
The rejection points to Punnonen who discloses multi-cistronic vaccine vectors comprising multiple encoded and expressed heterologous genes on a single vector (paragraphs [0122], [0125], [0132], [0369]).  Punnonen discloses the vectors encode at least one antigen, and wherein the vectors further comprise at least one additional gene, including co-stimulatory molecules, cytokines or adjuvants (paragraph [0328]). Punnonen disclose the antigens encoded include insulin and pro-insulin (paragraph [0361]).  Punnonen discloses the cytokines include IL-2, and transforming growth factors (paragraphs [0085], [0132]).
Punnonen also discloses the heterologous genes are separated by IRES sites (paragraph [0407]).  Punnonen discloses the multi-cistronic vectors encode a polyA site (FIGs 2-5); a selection gene (FIGs 2-5); an origin of replication (FIGs 2-5) a eukaryotic promoter (FIGs 2-5); a eukaryotic translational start sequence (FIGs 2-5).
The rejection also points to Chinnasamy who discloses multi-cistronic vectors encoding 3 transgenes, wherein the multi-cistronic vector encodes a 2A site and an IRES site between transgenes (FIG 1, “Tricistronic”).  Chinnasamy discloses transgene expression efficiency from tri-cistronic vectors comprising 2A and IRES sites is influenced by transgene size, placement and copy number (page 7 and 8; Table 2).  Chinnasamy discloses expression of transgenes from 2A is generally higher than expression from IRES sites in tri-cistronic vectors (page 8; page 13, first column; FIG 7).  Chinnasamy discloses use of IRES sites and 2A sequences within a multi-cistronic vector are known, and further, that transgene expression is affected by the IRES and/or 2A sequences, and or transgene placement relative to the 
Thus, the rejection of claim 7 concludes,
It would have been obvious to combine Creusot’s multi-cistronic plasmid comprising 2A cleavage sites, and encoding an insulin antigen and one or more cytokines, including TGF-β, IL-10 and IL-2, with the disclosure of Punnonen’s multi-cistronic vectors encoding an insulin antigen and one or more cytokines, wherein the genes encoding the transgenes are separated by IRES sites, further with the disclosure of Chinnasamy on multi-cistronic vectors encoding at least three transgenes and utilization of both 2A sites and IRES sites.  Encoding the 4 transgenes on a single DNA vector would have been obvious from Creusot, which suggests encoding the various transgenes on the same vector (paragraph [0210]).  Further, it would have been obvious to try encoding TGF-β and IL-10 on the vector, as Creusot discloses any combination of immunomodulatory cytokines can be included on the vector, and provides a limited number of finite options for such immunomodulatory cytokines (paragraphs [0024] and [0053] of Creusot]).  MPEP 2143(I)(E).  

For the rejection over claim 9, the rejection acknowledges Creusot discloses a multi-cistronic plasmid: (i) an endosomally targeted proinsulin/insulin, (ii) an FMDV 2A element, (iii) a TGF-β encoding sequence, (v) an IL-10 encoding sequence, (vi) a P2A element, (vii) an IL-2 encoding sequence, (viii) a polyadenylation sequence, (ix) a selection gene, (x) an origin or replication, (xi) a eukaryotic promoter element, (xii) a eukaryotic translational start sequence, and (xiii) an endosomal sorting sequence.  
However, Creusot does not disclose wherein the multi-cistronic plasmid encodes an endosomally-targeted pre-proinsulin or an EMCV IRES sequence as required by instant claim 9.
The rejection points to Fontoura who discloses DNA vaccines for treating diabetes comprising self-antigens encoded on vectors (Abstract).  Fontoura discloses the self-antigens include insulin, proinsulin, and pre-proinsulin.  Fontoura discloses administration of pre-proinsulin encoding vectors to mice is sufficient to reduce the incidence of diabetes in mouse models (paragraph [0258]; FIG. 8).  Fontoura discloses IRES cites can be used to encode multiple transgenes on a poly-cistronic vector encoding the antigens ([0085]).
The rejection points to Chinnasamy discloses multi-cistronic vectors encoding 3 transgenes, wherein the multi-cistronic vector encodes a 2A site and an IRES site between transgenes (FIG 1, 
The rejection concludes,
It would have been obvious to combine the disclosures of Fontoura and Chinnasamy with Creusot’s DNA vaccines encoding insulin antigens and cytokines.  Encoding the 4 transgenes on a single DNA vector would have been obvious from Creusot, which suggests encoding the various transgenes on the same vector (paragraph [0210]).  Further, it would have been obvious to try encoding TGF-β and IL-10 on the vector, as Creusot discloses any combination of immunomodulatory cytokines can be included on the vector, and provides a limited number of finite options for such immunomodulatory cytokines (paragraphs [0024] and [0053] of Creusot).  MPEP 2143(I)(E).  

A person of ordinary skill in the art would have had a reasonable expectation of success in substituting pre-proinsulin for insulin/pro-insulin because all are explicitly taught as being useful for being encoded on vectors used for DNA vaccination of diabetes. Therefore, these compositions are functional equivalents in the art, and substituting one for the other would have been obvious at the time of the invention. “When a patent ‘simply arranges old elements with each performing the same function it had been known to perform’ and yields no more than one would expect from such an arrangement, the combination is obvious.” See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007) at 1395-1396, quoting Sakraida v. AG Pro, Inc., 425 U.S. 273 (1976) and In re Fout, 675 F.2d 297, 301 (CCPA 1982) (“Express suggestion to substitute one equivalent for another need not be present to render such substitution obvious”).  Further, it would have been obvious to target the pre-pro-insulin to the endosome, as Creusot discloses endosomal targeting of the antigens allows presentation from the APCs to CD4+ T cells (paragraph [0008]) which is important in generating regulatory T cells for generating tolerance to the antigen (paragraph [0048]).

Applicant’s argument that the substitution of the cytokine for an encoded epitope of the tandem epitope vector of Creusot, would render the vector as either MHC I or MHC II is not persuasive, as no rejection suggested substituting any encoded tandem antigen of Creusot for the cytokines, but 
Because Applicant argues that the substitution of the cytokines would remove one of the encoded antigens of Creusot, Applicant argues the modification of Creusot would change the principle operation of the art being modified.  However, as shown above, the rejections of record did not make the argument that the cytokines were included in the tandem epitope vector at the expense of an already encoded antigen, but that the cytokines were added to the tandem epitope (in addition to the already 2 encoded antigens). As such, there is no fundamental change in operation.
Applicant argues that the modification of Creusot to arrive at the pending claims necessarily results in the removal of one of the antigens of Creusot (page 8 of the Reply).  However, the Examiner is not persuaded. As articulated above, 1) the instant claims are not limited to only one antigen in light of the open transitional phrase, and 2) the rejections were made such that the cytokines were added to the vector encoding multiple antigens; there was no suggestion that any antigens encoded on the vectors of Creusot were removed.  
Applicant argues that the rejections are not sustainable under the “obvious to try” rationale used, wherein there are 4,194,304 hypothetical permutations is not a finite number of identified rational predictable solutions according to KSR.  That “A ‘finite’ in this context is not simply a definite number – ‘finite’ means ‘small or easily traversed’ in the context of the art in question” MPEP 2143 (I)(E), citing to Example 5 of the MPEP at that section.  Applicant argues that 4,194,304 is not small or easily traversed.  The examiner is not convinced of error.  The Examiner notes that Example 5 does not state that the “obvious to try” rationale is limited to a small or easily traversed generically, but must be taken “in the context of the art in question.”  The Examiner notes that the arguments in Example 5 that the claims were not obvious to try because the starting material (an anti-diabetic drug) provided no guidance or reasoning when a skilled artisan would have been looking for an anti-convulsant drug.  In this case, the error was there was no clear reasoning that an anti-diabetic drug could function as an anti-convulsant.
However, this is not the fact pattern of the instant rejection.  Applicant argues that because Creusot lists 22 cytokines that can be used “in any combination” at paragraph [0053], Applicant argues that all combinations result in 4,194,304 combinations which does not “small or easily traversed” by the skilled artisan.  The Examiner disagrees. Unlike in Example 5, where the anti-diabetic drug was not functionally similar to the anti-convulsant, and therefor did not represent a finite example of known solutions, in the instant situation, the cytokines listed in paragraph [0053] are all known cytokines which Creusot teaches function as cytokines.  Thus, in the context of the instant invention and context of Creusot, the large number of permutations does not undermine the rationale used in the rejection. Further, the rejections point to paragraph [0305] of Creusot, who utilizes TGF-beta and IL-2, or IL-10 or PD-L1 as cytokines for stimulation.  Thus, there is clear teachings that TGF-beta or IL-10 are specific qualified cytokines for use.
Applicant also argues that the obvious to try rationale also falls in the instant rejections because 

    PNG
    media_image1.png
    278
    436
    media_image1.png
    Greyscale







Thus, Applicant argues the arrival of the claimed invention from the modification of Creusot is so combinatorial that it arrives at no more than improper hindsight.
The Examiner cannot agree.  The only parameter which seems numerous appears to be the selection of two cytokines from the list of 22.  However, the Examiner disagrees that such a genus is so numerous AND that the prior art gave no indication of criticality or direction for which ones would likely to be successful (regarding point 1 above).  In the instant case, each cytokine is equally obvious over the other, because the function need only act as a cytokine.  Further, Creusot, who utilizes TGF-beta and IL-2, or IL-10 or PD-L1 as cytokines for stimulation (paragraph [0305]). There is no claimed requirement that the two cytokines function as anything other than a cytokine. Further, there is no indication that including cytokines on a DNA vaccine encoding one or more antigens is a new technology - as this is expressly taught by, at least Hone of record. Thus, in response to Applicant's argument that the Examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin
At page 9, Applicant also argues that the cited art is not enabled for practicing the claimed invention such that it would be successful.  “Instead, what would have been needed was a selection of a specific combination from a myriad of possibilities until one possibly arrived at a successful result.  Neither Creusot nor any other cited reference offers any specific guidance for practicing the claimed invention let alone provides evidence for the skilled artisan to reasonably expect it to be successful.”
The Examiner is not convinced of error.  The “obvious to try” rationale is explicitly directed to encoding the two additional cytokines on the vector, all operably linked to (a least) a single promoter with the at least one antigen.  The instant claims are to a composition: a vector.  There do not appear to be any arguments regarding the difficulty of cloning multiple transgenes on a vector.  Rather, the prior art teaches multiple transgenes can be encoded from a single promoter using IRES and/or 2A cites.  There is no other claimed invention to practice. 
At page 9, Applicant argues that Example 14 of Creusot is a prophetic example and does not show any data, let alone synergistic effects from co-expression of TGFβ and IL-10, thus there would be no motivation to select the specific cytokines from Creusot.  The Examiner is not persuaded.  There is no requirement that the prior art reduce to practice every embodiment.  Further, there is no claimed effect from the composition claimed, and the claims are not directed to a methodology.  There is no function for a cytokine except to act as a cytokine in DNA vaccine, and there no evidence to suggest that TGF-beta or IL-10 are not acting as such, in either Creusot or the claimed invention.
Applicant argues that the combination of TGFβ and IL-10 provided synergistic effect of co-expression of antigen, and that at the time of the invention, the combination of cytokines and their synergistic effect (on co-expression of antigen and “interaction between cytokines”) were unexpected and surprising, pointing to Example 2 and Table 2 of the instant specification, and Cappuccio, 2020.
As explained above, and in previous rounds of prosecution, the instant claims are to a DNA vector, and not the method of using the vector.  Further, there is no claimed effect, so the art need not meet an unclaimed limitation.  
Applicant points to Example 2 of the present specification as evidence of surprising results, but does not articulate what at Example and Table 2 is unexpected.  The burden of explaining proffered data lies solely with applicant. MPEP 716.02(b), part (II).  The Examiner has evaluated Example 2 and Table 2 and is unable to identify any quantification of antigen to suggest that the expression of the cytokines has any effect on antigen expression, contrary to Applicant’s argument.  Example 2 discloses the quantification of expression the cytokines from the vectors in 293-f cells, thus, there is no in vivo effect. Further, there does not appear to be any unexpected synergistic effect between cytokines.  Table 2 is reproduced below:

    PNG
    media_image2.png
    219
    481
    media_image2.png
    Greyscale


 




The table shows:
	a vector encoding IL-10 and antigen, expresses only IL-10 as the cytokine;
	a vector encoding IL-10, TGF-beta, and antigen, expresses both TGF-beta and IL-10;
	a vector encoding IL-10, TGF-beta and IL-2 produces TGF-beta, IL-10 and IL-2. 


    PNG
    media_image3.png
    325
    404
    media_image3.png
    Greyscale
While the addition of TGF-beta appears to provide a synergistic expression of IL-10 (1238.8 ng/ml) (compared to the vector encoding IL-10 alone, 85.3 ng/ml), the specification states this was not an unexpected result (i.e. “significant amounts of each cytokine are produced and in the expected ratios”):








As mentioned above, the instant claims do not require any functional result or expression levels following administration or transfection.  However, to the extent that the arguments were directed some functional claim language (which there is not), the evidence provided is not of the same scope of the claims (Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980)) MPEP 716.02(d).
In the instant case, Applicant shows that the expression of IL-10 following TGF-beta, IL-10 and antigen co-transfection from a single vector, in a single orientation within the vector, in a single in vitro setting.  Applicant does not show the same expression of the claimed transgenes are in a different 
Further, the ability of TGF-beta transgenes to upregulate IL-10 may be cell specific. See, Table 1 of Kitani et al.  Transforming Growth Factor (TGF)-Beta1-producing Regulatory T Cells Induce Smad-mediated Interleukin 10 Secretion That Facilitates Coordinated Immunoregulatory Activity and Amelioration of TGF-Beta1-mediated Fibrosis.  The Journal of Experimental Medicine, 2003.  198(8):1179-1188.  Kitani shows transgene expression of TGF-beta is capable of upregulating IL-10 production in OVA-3 T-cells but not EL-4 T-cells, and in macrophages, but not in any other cells tested (Table 1).
Further, Applicant’s arguments that “At the effective filing date of the present application, synergistic cytokine combinations were developed empirically (i.e. by trial and error) based on clinical experience…..given the state of the art as of the effective filing date, any synergistic interaction between cytokines would have been considered unexpected and surprising per se by a skilled artisan”  (page 10 of the Reply) would necessarily undermine the predictability of a synergistic expression of IL-10 (when TGF-beta, IL-10 and an insulin antigen are encoded on any other vector) across the full scope of the claims.  Applicant argues that any synergy is wholly unpredictable without the reduction to practice. Since the claims do not require the exact vector used in Example 2, expressed in the same cells, the synergistic expression of IL-2 seen in Example 2 is not commensurate with the scope of the pending claims.
Regardless, the instant claims are not limited to the encoded genes, the order they are encoded, the backbone they are in coded on, the promoter used to drive the transgenes, etc.  The instant claims do not require any amount of cytokine expression.  The claims are not drawn to a method of using the vector.  Thus, for the purposes of prior art and patentability, the prior art does not need to meet limitations not claimed.

 Conclusion
No claims are allowed.  No claims are free of the prior art.
FINAL REJECTION
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

KAA
 /JAMES D SCHULTZ/ Primary Examiner, Art Unit 1633